Citation Nr: 0322379	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-10 635	)	DATE
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for service-connected scar of the right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.  




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision that, 
in pertinent part, granted service connection and assigned a 
noncompensable (zero percent) evaluation for a scar of the 
right wrist.  The veteran filed a notice of disagreement in 
January 1998.  The RO issued a statement of the case in March 
1998.  The RO received the veteran's substantive appeal in 
June 1998.  

In May 1999, the veteran and his spouse presented testimony 
during a hearing before a Member of the Board (now, Veterans 
Law Judge) in Washington, D.C.  Thereafter, in December 1999, 
the Board remanded the matter to the RO for additional 
development.  In January 2003, after accomplishing the 
requested development to the extent possible, the RO assigned 
a 10 percent evaluation for the veteran's service-connected 
right wrist scar, effective from the date of the grant of f 
service connection.  However, as the veteran was in receipt 
of less than the maximum schedular rating for his skin 
disability, his case remained in appellate status.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1955 to December 1957.

2.	On August 15, 2003, the Department of Veterans Affairs 
(VA) Regional Office in Pittsburgh, Pennsylvania notified the 
Board that the veteran died on April [redacted]
, 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).




ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


